            Case
             Case2:20-cv-00862-WSS
                  2:05-mc-02025 Document
                                   Document
                                         8841 Filed
                                               Filed06/11/20
                                                     06/11/20 Page
                                                               Page11ofof17
                                                                          17




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a
 TOWN & COUNTRY and d/b/a
                                                                            20-862
                                                           Case No. _______________________
 GATHERINGS BANQUET & EVENT
 CENTER, individually and on behalf of all
 others similarly situated,

                                 Plaintiff,
        vs.

 BERKSHIRE HATHAWAY, INC.; and
 NATIONAL FIRE & MARINE
 INSURANCE COMPANY,

                                 Defendants.


                                 CLASS ACTION COMPLAINT

       Plaintiff, 1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a TOWN & COUNTRY and d/b/a

GATHERINGS BANQUET & EVENT CENTER, brings this Class Action Complaint,

individually, and on behalf of all others similarly situated (the “Class’), against Defendants,

BERKSHIRE HATHAWAY, INC. and NATIONAL FIRE & MARINE INSURANCE

COMPANY (together, “Berkshire” or “Defendant”), alleging as follows:

                                    NATURE OF THE CASE

       1.       This is a civil class action for declaratory relief and breach of contract arising from

Plaintiff’s contract of insurance with the Defendant.

       2.       At the direction of local, state, and/or federal authorities, Plaintiff was forced to

temporarily suspend its dine-in and bar service at its restaurant, tavern and banquet hall beginning

on March 17, 2020, causing an interruption to and loss of Plaintiff’s business income.
            Case
             Case2:20-cv-00862-WSS
                  2:05-mc-02025 Document
                                   Document
                                         8841 Filed
                                               Filed06/11/20
                                                     06/11/20 Page
                                                               Page22ofof17
                                                                          17




       3.       Plaintiff and the Class purchased and paid for an “all-risk” Commercial Property

Coverage insurance policy from Defendant, which provides broad property insurance coverage for

all non-excluded, lost business income, including the losses asserted here.

       4.       Plaintiff submitted timely notice of its claim to Defendant, but Defendant has

refused to provide the purchased coverage to its insured.

       5.       Defendant has similarly refused to, or will refuse to, honor its obligations under the

“all-risk” policy(ies) purchased by Plaintiff and the other members of the putative Class of

insureds.

                                             PARTIES

       6.       Plaintiff 1 S.A.N.T., INC. (a/k/a 1 SAINT, INC.) d/b/a TOWN & COUNTRY and

d/b/a GATHERINGS BANQUET AND EVENT CENTER, is a Pennsylvania corporation, with

headquarters in New Castle, Pennsylvania, and is a citizen of Pennsylvania. Plaintiff operates a

restaurant and tavern business out of its location at 2552 Ben Franklin Hwy, New Castle,

Pennsylvania 16102 (“Covered Property”).

       7.       Defendant BERKSHIRE HATHAWAY INC. is a Delaware corporation with its

principal place of business in Omaha, Nebraska, and is a citizen of Nebraska. It owns subsidiaries,

directly and indirectly, that issue, among other things, commercial property insurance.

       8.       Defendant    NATIONAL        FIRE      &   MARINE      INSURANCE        COMPANY

(“NATIONAL FIRE”) is a corporation with its principal place of business in Omaha, Nebraska,

and is a citizen of Nebraska. NATIONAL FIRE is a subsidiary of BERKSHIRE HATHAWAY

INC. and a member of the Berkshire Hathaway Primary Group of insurance companies. According

to Defendants’ 10-K filed with the Securities and Exchange Commission for the fiscal year ended




                                                 -2-
             Case
              Case2:20-cv-00862-WSS
                   2:05-mc-02025 Document
                                    Document
                                          8841 Filed
                                                Filed06/11/20
                                                      06/11/20 Page
                                                                Page33ofof17
                                                                           17




on December 31, 2019, the Berkshire Hathaway Primary Group had earned premiums of

approximately $9.1 Billion.

                                           JURISDICTION

        9.       This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant

(i.e., so-called “minimum diversity of citizenship,”) and where the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Here, there exists minimal diversity of citizenship

because Plaintiff (as well as some members of the Class) and Defendant are citizens of different

states, and the aggregated claims of the putative Class members exceed $5,000,000, exclusive of

interest and costs.

        10.      The Court has personal jurisdiction over Defendant because at all relevant times it

has engaged in substantial business activities in Pennsylvania. At all relevant times, Defendant

transacted, solicited, and conducted business in Pennsylvania through its employees, agents, and/or

sales representatives, and derived substantial revenue from such business in Pennsylvania.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated, in this District.

                                        FACTUAL BACKGROUND

              Plaintiff Purchased an “All-Risk” Policy of Property Insurance That Broadly
                  Provides Coverage for Loss of Business Income, Among Other Things

        12.      Plaintiff purchased a contract of insurance from Defendant, whereby Plaintiff

agreed to make payments (in the form of premiums) to Defendant in exchange for Defendant’s




                                                   -3-
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page44ofof17
                                                                       17




promise to indemnify Plaintiff for losses at the Covered Property, including, but not limited to,

business income losses.

       13.     Plaintiff’s contract of insurance with Defendant bears Policy Number

12PRM049566-02 (the “Policy”) and is effective for the period of June 1, 2019 to June 1, 2020

(the “Policy Term”). The Policy is attached hereto as Exhibit A.

       14.     Plaintiff paid all premiums owed to Defendant under the Policy, and Defendant

accepted all such premiums from Plaintiff.

       15.     The Policy is a form policy issued by Defendant.

       16.     The Policy is an “all-risk” policy, which provides the broadest property insurance

coverage available.

       17.     The Policy provides coverage for “direct physical loss of or damage to Covered

Property . . . caused by or resulting from any Covered Cause of Loss.”

       18.     The Policy does not define the phrase “direct physical loss of or damage to . . . .”

       19.     However, the use of the disjunctive “or” in the phrase “direct physical loss of or

damage to” means that coverage is triggered if either a physical loss of property or damage to

property occurs. The concepts are separate and distinct and cannot be conflated.

       20.     Physical loss of, or damage to, property may be reasonably interpreted to occur

when a covered cause of loss threatens or renders property unusable or unsuitable for its intended

purpose or unsafe for normal human occupancy and/or continued use.

       21.     The Policy provides Plaintiff with, inter alia, various business income and extra

expense coverages during the Policy Term.

       22.     Under the Policy, Defendant agrees to pay: “the actual loss of Business or Rental

Income you sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period



                                               -4-
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page55ofof17
                                                                       17




of ‘restoration.’ The ‘suspension’ must be caused by direct physical loss of or damage to

property at premises which are described in the Declarations and for which a Business

Income Limit of Insurance is shown in the Declarations.” The Policy describes the covered

premises as “2552 Ben Franklin Hwy, New Castle, Pennsylvania 16102,” the Covered Property,

and coverage is listed for “Business Income and Extra Expense” with a Limit of Insurance of

“$250,000.”

        23.     Additional coverage is provided under the Policy for business income losses

resulting from an “action of civil authority” which prohibits access to the Covered Property, related

to a “Covered Cause of Loss” at property other than the Covered Property: “We will pay for the

actual loss of Business or Rental Income you sustain and necessary Extra Expense caused by

action of civil authority that prohibits access to the described premises due to direct physical

loss or damage to property, other than at the described premises, caused by or resulting from

any Covered Cause of Loss.”

        24.     Members of the Class also purchased a policy of insurance from Defendant

providing for the same business income coverage, and using the same form policy provisions.

              In Response to Covid-19, Pennsylvania and Other State Governments Issue
                     Sweeping Orders Shutting Down “Non-Essential” Businesses

        25.     Severe acute respiratory syndrome coronavirus 2 (“COVID-19”) has spread, and

continues to spread, rapidly across the United States and has been declared a pandemic by the

World         Health    Organization.       See         https://www.health.harvard.edu/diseases-and-

conditions/coronavirus-resource-center (last accessed May 6, 2020).

        26.     The global COVID-19 pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials for many days.




                                                  -5-
          Case
           Case2:20-cv-00862-WSS
                2:05-mc-02025 Document
                                 Document
                                       8841 Filed
                                             Filed06/11/20
                                                   06/11/20 Page
                                                             Page66ofof17
                                                                        17




        27.     According to a study published in The New England Journal of Medicine, COVID-

19 is widely accepted as a cause of real physical loss and damage. It remains stable and

transmittable in aerosols for up to three hours, up to four hours on copper, up to 24 hours on

cardboard and up to two to three days on plastic and stainless steel. See https://www.nih.gov/news-

events/news-releases/new-coronavirus-stable-hours-surfaces (last accessed May 6, 2020).

        28.     Another study, published in the Journal of Hospital Infection, found: “Human

coronaviruses can remain infectious on inanimate surfaces at room temperature for up to 9 days.

At a temperature of 30°C or more the duration of persistence is shorter.” See

https://www.inverse.com/science/coronavirus-4-studies-explain-how-covid-19-sticks-to-surfaces

(last accessed May 6, 2020).

        29.     In response to the Covid-19 pandemic, on March 6, 2020, the Governor of

Pennsylvania declared a “Disaster Emergency” throughout the Commonwealth of Pennsylvania.

Thereafter, on March 16, 2020, the Governor of Pennsylvania ordered that, starting on March 17,

2020, all restaurants and bars were to close their dine-in facilities, limiting their business to carry-

out, delivery, and drive-through, and prohibiting all eating and drinking inside restaurants and bars.

And finally, on March 19, 2020, the Governor of Pennsylvania issued an Executive Order closing

all non-essential businesses.      Specifically, the Executive Order, which became effective

immediately upon its issuance, mandated that:

                No person or entity shall operate a place of business in the Commonwealth that is
                not a life sustaining business regardless of whether the business is open to members
                of the public.

                Governor Wolf, “Order of the Governor of the Commonwealth of Pennsylvania
                Regarding the Closure of All Businesses that are not Life Sustaining,” (Mar. 19,
                2020)      https://www.governor.pa.gov/wp-content/uploads/2020/03/20200319-
                TWW-COVID-19-business-closure-order.pdf (“Executive Order”).

        30.     The Executive Order continued the dine-in prohibition for restaurants and bars.


                                                 -6-
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page77ofof17
                                                                       17




       31.      Most other states, including those in which the putative Class members reside

and/or do business, have issued similar compulsory shut-down orders for “non-essential”

businesses, or businesses deemed not to be “life sustaining.”

       32.      The closure of all “non-life-sustaining businesses” evidences an awareness on the

part of both state and local governments that COVID-19 causes loss of or damage to property. This

is particularly true in places of business open to the public, as the contact and interaction

necessarily incident to such businesses causes a heightened risk of the property becoming

contaminated.

       33.      For example, a New York City Executive Order entered on March 16, 2020

specifically acknowledged that: “[COVID-19] physically is causing property loss and damage.”

See https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf (last

accessed May 6, 2020).

       34.      Similarly, in a March 16, 2020 proclamation, the City of New Orleans

acknowledged COVID-19’s “propensity to attach to surfaces for prolonged periods of time,

thereby spreading from surface to person and causing property loss and damage in certain

circumstances.” See https://nola.gov/mayor/executive-orders/emergency-declarations/03162020-

mayoral-proclamation-to-promulgate-emergency-orders-during-the-state-of-emergency-due-to-

co/ (last accessed May 6, 2020).

       35.      In upholding the Governor of Pennsylvania’s Proclamation of a state-wide disaster

and the Executive Orders mandating the closure of businesses within Pennsylvania, the

Pennsylvania Supreme Court noted the significant risk of the spread of the COVID-19 virus, even

in locations where the disease has not been detected:

                Covid-19 does not spread because the virus is “at” a particular location. Instead it
                spreads because of person-to-person contact, as it has an incubation period of up to


                                                -7-
            Case
             Case2:20-cv-00862-WSS
                  2:05-mc-02025 Document
                                   Document
                                         8841 Filed
                                               Filed06/11/20
                                                     06/11/20 Page
                                                               Page88ofof17
                                                                          17




                fourteen days and that one in four carriers of the virus are asymptomatic.
                Respondents’ Brief at 4 (citing Coronavirus Disease 2019, “Symptoms,” CDC,
                https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
                (last accessed 4/9/2020)). The virus can live on surfaces for up to four days and can
                remain in the air within confined areas and structures. Id. (citing National
                Institutes of Health, “Study suggests new coronavirus may remain on surfaces for
                days,” (Mar. 27, 2020) https://www.nih.gov/news-events/nih-research-
                matters/study-suggests-new-coronavirus-may-remain-surfaces-days (last accessed
                4/9/2020) and Joshua Rabinowitz and Caroline Bartman, “These Coronavirus
                Exposures Might be the Most Dangerous,” The New York Times (Apr. 1, 2020)
                https://www.nytimes.com/2020/04/01/opinion/coronavirus-viral-dose.html).

Friends of DeVito v. Wolf, ___ A. 3d ___, 2020 WL 1847100, *15-16 (Pa. April 13, 2020).

       36.      Because the COVID-19 virus can survive on surfaces for up to fourteen days, the

Pennsylvania Supreme Court ultimately concluded that “any location . . . where two or more

people can congregate is within the disaster area.”

            Plaintiff Submits a Claim Under Its “All-Risk” Policy, and Defendant Wrongly
                      Fails and Refuses To Honor Its Obligations Respecting Same

       37.      As a result of the orders governing Plaintiff, the Covered Property closed on March

17, 2020 and remains closed to this day, except for take-out service.

       38.      Plaintiff has incurred, and continues to incur, among other things, a substantial loss

of business income and additional expenses covered under the Policy.

       39.      Plaintiff provided timely notice to Defendant of its claim for the interruption to its

business.

       40.      Defendant denied Plaintiff’s claim by letter dated June 4, 2020, attached hereto as

Exhibit B. In its letter, Defendant posited, inter alia, that coverage under the Policy may not be

afforded because: (i) Plaintiff’s losses do not arise from “physical loss or damage” (seemingly

ignoring that coverage can be triggered under the Policy by either “physical loss of” or “damage

to” property); and (ii) Plaintiff’s claim is barred by the policy’s so-called “Virus” Exclusion.




                                                 -8-
            Case
             Case2:20-cv-00862-WSS
                  2:05-mc-02025 Document
                                   Document
                                         8841 Filed
                                               Filed06/11/20
                                                     06/11/20 Page
                                                               Page99ofof17
                                                                          17




 Contrary To Defendant’s Position, Plaintiff’s Losses Arise From Direct Physical Loss Or
                                            Damage

          41.    Plaintiff’s Covered Property suffered “direct physical loss or damage” due to the

Governor of Pennsylvania’s Order (and other local governmental orders) mandating that Plaintiff

discontinue its primary use of the Covered Property as a dine-in eating and drinking establishment.

The Governor’s Order, in and of itself, constitutes a Covered Cause of Loss within the meaning of

the Policy.

          42.    Alternatively, and to the extent the Governor’s Order does not constitute a Covered

Cause of Loss within the meaning of the Policy, the COVID-19 pandemic and the ubiquitous

nature of the COVID-19 virus caused a direct physical loss of or damage to Plaintiff’s Covered

Property.

          43.    Further, and as an additional basis for coverage under the Policy, the ubiquitous

nature of the COVID-19 virus caused direct physical loss of or damage to property other than

Plaintiff’s Covered Property, and such loss or damage resulted in an “action by civil authority”

prohibiting access to Plaintiff’s Covered Property, within the meaning of the Policy.

             Contrary To Defendant’s Position, The Virus Exclusion Does Not Apply

          44.    The Policy contains a coverage exclusion for “loss or damage caused by or resulting

from any virus, bacterium or other microorganism” (Form CP 01 40 07 06) (the “Virus

Exclusion”).

          45.    The Virus Exclusion does not preclude coverage for Plaintiff’s claim under the

Policy.

          46.    First, to the extent that the governmental orders, in and of themselves, constitute

direct physical loss of or damage to Plaintiff’s Covered Property, the Virus Exclusion simply does

not apply.


                                                -9-
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page10
                                                                 10ofof17
                                                                        17




       47.     Further, to the extent that the coverage under the policy derives from direct physical

loss or damage caused by the COVID-19 virus, either to Plaintiff’s Covered Property or to property

other than Plaintiff’s Covered property, Defendant should be estopped from enforcing the Virus

Exclusion, on principles of regulatory estoppel, as well as general public policy.

       48.     In 2006, two insurance industry trade groups, Insurance Services Office, Inc.

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.1

       49.     In their filings with the various state regulators (including Pennsylvania), on behalf

of the insurers, ISO and AAIS represented that the adoption of the Virus Exclusion was only meant

to “clarify” that coverage for “disease-causing agents” has never been in effect, and was never

intended to be included, in the property policies.

       50.     Specifically, in its “ISO Circular” dated July 6, 2006 and entitled “New

Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to

the state regulatory bodies that:

               While property policies have not been a source of recovery for losses involving
               contamination by disease-causing agents, the specter of pandemic or hitherto
               unorthodox transmission of infectious material raises the concern that insurers
               employing such policies may face claims in which there are efforts to expand
               coverage to create sources of recovery for such losses, contrary to policy intent.


       51.     Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:



   1
     In addition to Form CP 01 40 07 06, which was submitted for approval in most states, the
   insurance industry also sought approval for Form CP 01 75 07 06 in Alaska, District of
   Columbia, Louisiana, New York and Puerto Rico, which contained slightly different language
   related to a mold exclusions that was previously adopted in other states.

                                                - 10 -
        Case
         Case2:20-cv-00862-WSS
              2:05-mc-02025 Document
                               Document
                                     8841 Filed
                                           Filed06/11/20
                                                 06/11/20 Page
                                                           Page11
                                                                11ofof17
                                                                       17




               Property policies have not been, nor were they intended to be, a source of recovery
               for loss, cost or expense caused by disease-causing agents. With the possibility of
               a pandemic, there is concern that claims may result in efforts to expand coverage
               to create recovery for loss where no coverage was originally intended . . .

               This endorsement clarifies that loss, cost, or expense caused by, resulting from, or
               relating to any virus, bacterium, or other microorganism that causes disease, illness,
               or physical distress or that is capable of causing disease, illness, or physical distress
               is excluded . . .

       52.     The foregoing representations made by the insurance industry were false. By 2006,

the time of the state applications to approve the Virus Exclusion, courts had repeatedly found that

property insurance policies covered claims involving disease-causing agents, and had held on

numerous occasions that any condition making it impossible to use property for its intended use

constituted “physical loss or damage to such property.”

       53.     The foregoing assertions by the insurance industry (including Defendant), made to

obtain regulatory approval of the Virus Exclusion, were in fact misrepresentations and for this

reason, among other public policy concerns, insurers should now be estopped from enforcing the

Virus Exclusion to avoid coverage of claims related to the COVID-19 pandemic.

       54.     In securing approval for the adoption of the Virus Exclusion by misrepresenting to

the state regulators that the Virus Exclusion would not change the scope of coverage, the insurance

industry effectively narrowed the scope of the insuring agreement without a commensurate

reduction in premiums charged. Under the doctrine of regulatory estoppel, the Court should not

permit the insurance industry to benefit from this type of duplicitous conduct before the state

regulators.

       55.     Upon information and belief, Defendant has denied, or will deny, other Class

members’ claims for coverage under their “all-risk” property damage policies issued by Defendant.




                                                - 11 -
          Case
           Case2:20-cv-00862-WSS
                2:05-mc-02025 Document
                                 Document
                                       8841 Filed
                                             Filed06/11/20
                                                   06/11/20 Page
                                                             Page12
                                                                  12ofof17
                                                                         17




        56.    Defendant’s denial of lost business income claims has left Plaintiff and the Class

without vital coverage acquired to ensure the survival of their businesses during this temporary

suspension of operations.

                              CLASS ACTION ALLEGATIONS

        57.    Plaintiff brings this action individually and as a class action on behalf of the Class,

defined as follows:

               All policyholders in the United States who purchased commercial property
               coverage, including business or interruption income (and extra expense) coverage
               from Defendant and who have been denied coverage under their policy for lost
               business income after being ordered by a governmental entity, in response to the
               COVID-19 pandemic, to shut down or otherwise curtail or limit in any way their
               business operations.

        58.    Excluded from the Class are Defendant and its officers, directors, legal

representatives, successors, subsidiaries, and assigns. Also excluded from the Class are any

judicial officer presiding over this matter, members of their immediate family, and members of

their staff.

        59.    The members of the Class are so numerous and geographically dispersed that

joinder would be impracticable. Class members are readily identifiable from information and

records in Defendant’s possession, custody, or control.

        60.    There is a well-defined community of interest in the common questions of law and

fact affecting the Class members. These common legal and factual questions include, but are not

limited to:

               a.     whether Defendant owed coverage to Plaintiff and the Class;

               b.     whether any exclusions to coverage apply;

               c.     whether Plaintiff and members of the Class are entitled to damages and, if

so, the measure of such damages; and


                                               - 12 -
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page13
                                                                 13ofof17
                                                                        17




                d.      whether Plaintiff and members of the Class are entitled to equitable,

declaratory and/or other relief, and if so, the nature of such relief.

        61.     Plaintiff’s claims are typical of the claims of the absent class members and have a

common origin and basis. Plaintiff and absent Class members are all injured by Defendant’s refusal

to afford the purchased coverage. Plaintiff’s claims arise from the same practices and course of

conduct giving rise to the claims of the absent Class members and are based on the same legal

theories, namely the refusal to provide insurance coverage for the loss. If prosecuted individually,

the claims of each Class member would necessarily rely upon the same material facts and legal

theories and seek the same relief. Plaintiff’s claims arise from the same practices and course of

conduct that give rise to the other Class members’ claims and are based on the same legal theories.

        62.     Plaintiff will fully and adequately assert and protect the interests of the absent Class

members and has retained Class counsel who are experienced and qualified in prosecuting class

action cases similar to this one. Neither Plaintiff nor Plaintiff’s attorneys has any interests contrary

to or conflicting with the interests of absent Class members.

        63.     The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

        64.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory

judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiff



                                                 - 13 -
           Case
            Case2:20-cv-00862-WSS
                 2:05-mc-02025 Document
                                  Document
                                        8841 Filed
                                              Filed06/11/20
                                                    06/11/20 Page
                                                              Page14
                                                                   14ofof17
                                                                          17




knows of no difficulties in managing this action that would preclude its maintenance as a class

action.

          65.   Additionally, the prosecution of separate actions by individual Class members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other Class

members and impair their interests. Defendant, through its uniform conduct, acted or refused to

act on grounds generally applicable to the Class as a whole, making declaratory relief appropriate

to the Class as a whole.

                                         COUNT I
                                    DECLARATORY RELIEF

          66.   Plaintiff incorporates by reference each and every allegation set forth above.

          67.   The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

          68.   An actual controversy has arisen between Plaintiff and the Defendant as to the

rights, duties, responsibilities and obligations of the parties in that Plaintiff contends and Defendant

disputes and denies that the Policy provides coverage to Plaintiff for any current and future lost

business income, subject to the limit of liability, for the temporary suspension of Plaintiff’s

operations.

          69.   The Policy provides coverage for “direct physical loss of or damage to” the Covered

Property.




                                                 - 14 -
         Case
          Case2:20-cv-00862-WSS
               2:05-mc-02025 Document
                                Document
                                      8841 Filed
                                            Filed06/11/20
                                                  06/11/20 Page
                                                            Page15
                                                                 15ofof17
                                                                        17




       70.     Plaintiff’s loss of use, loss of access, and loss of functionality of the Covered

Property when government shutdown orders made it unlawful for Plaintiff to fully access, use, and

operate its business at the Covered Property, constitutes a direct physical loss of the Covered

Property under the Policy. Alternatively, the ubiquitous nature of the COVID-19 virus caused

direct physical loss or damage to the Covered Property by preventing Plaintiff from using the

Covered Property for its intended purpose.

       71.     Additionally, the government shutdown orders or, alternatively, the ubiquitous

nature of the COVID-19 virus, caused direct physical loss of or damage to property other than the

Covered Property, thereby invoking coverage under the Policy’s “Civil Authority” provision for

“actual loss of Business or Rental Income . . . caused by action of civil authority that prohibits

access to the described premises.”

       72.     The Policy constitutes a valid and binding agreement obligating the Defendant to

indemnify Plaintiff for covered losses.

       73.     Plaintiff has substantially performed or otherwise satisfied all conditions precedent

to bringing this action and obtaining coverage pursuant to the Policy and applicable law, or

alternatively, Plaintiff has been excused from performance by Defendant’s acts, representations,

conduct, or omissions.

       74.     Defendant has failed to indemnify Plaintiff for its covered losses.

       75.     No exclusion to coverage, including the Virus Exclusion, applies.

       76.     Plaintiff has suffered and continues to suffer a covered loss under the Policy.

       77.     Plaintiff, individually and on behalf of the Class, seeks a Declaratory Judgment that

there is coverage for its business interruption losses under the Policy.




                                               - 15 -
            Case
             Case2:20-cv-00862-WSS
                  2:05-mc-02025 Document
                                   Document
                                         8841 Filed
                                               Filed06/11/20
                                                     06/11/20 Page
                                                               Page16
                                                                    16ofof17
                                                                           17




                                         COUNT II
                                    BREACH OF CONTRACT

       78.       Plaintiff incorporates by reference each and every allegation set forth above.

       79.       Plaintiff and Defendant entered into a contract of insurance; here, the Policy.

       80.       The Class members entered into a substantially identical policy with Defendant.

       81.       Under the Policy, Defendant agreed to indemnify Plaintiff and the Class for their

business losses as a result of a covered loss.

       82.       Plaintiff and the Class members suffered a covered loss under the Policy.

       83.       Plaintiff and the Class members timely submitted a notice of claim and satisfied all

conditions precedent to receiving the coverage it purchased from Defendant.

       84.       Defendant breached its contract with Plaintiff and the Class members by failing and

refusing to provide the contracted for coverage.

       85.       Defendant’s breach of the contract has caused Plaintiff and the Class to suffer

damages in the amount of their unreimbursed business losses or their limits of liability, whichever

is lower.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

       1)        For a declaration that there is coverage under the Policy for the interruption to

Plaintiff’s business and the associated business income lost therefrom;

       2)        For damages, costs and attorney’s fees; and

       3)        For such other relief as the Court may deem proper.

TRIAL BY JURY IS DEMANDED




                                                 - 16 -
       Case
        Case2:20-cv-00862-WSS
             2:05-mc-02025 Document
                              Document
                                    8841 Filed
                                          Filed06/11/20
                                                06/11/20 Page
                                                          Page17
                                                               17ofof17
                                                                      17




Date: June 11, 2020                           Respectfully submitted,


                                               /s/ Gary F. Lynch
                                               Gary F. Lynch
                                               R. Bruce Carlson
                                               Kelly K. Iverson
                                               CARLSON LYNCH LLP
                                               1133 Penn Avenue
                                               5th Floor
                                               Pittsburgh, PA 15222
                                               P (412) 322-9243
                                               F. (412) 231-0246
                                               glynch@carlsonlynch.com
                                               bcarlson@carlsonlynch.com
                                               kiverson@carlsonlynch.com

                                              Counsel for Plaintiff




                                     - 17 -
